     Case 1:20-cr-02026-SAB            ECF No. 12        filed 07/23/20      PageID.16 Page 1 of 1




             United States District Court, Eastern District of Washington
                          Magistrate Judge Mary K. Dimke
                                       Richland

 USA v. EDWARD CHARLES ROBINSON, JR. Case No.                                  1:20-CR-2026-SAB-1

                                         Video Conference
                         The Defendant agreed to appear via video conference.

 Arraignment/Initial Appearance on Indictment:                                                   07/23/2020

 ☒ Sara Gore, Courtroom Deputy [R]                       ☒   Thomas Hanlon & Richard Barker, US Atty
                                                             [video]
 ☐ Pam Howard, Courtroom Deputy [S]                      ☒   Craig Webster, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial Services         ☒   Interpreter NOT REQUIRED
      Officer [tele]
 ☒    Defendant present ☒ in custody, appearing via      ☐   Defendant not present / failed to appear
      video from YCJ.


 ☒     USA Motion for Detention                          ☒   Rights given
 ☐     USA not seeking detention                         ☒   Acknowledgment of Rights previously filed
 ☒     Financial Affidavit (CJA 23) previously filed     ☒   Defendant received copy of charging document
 ☒     The Court will appoint the Federal Defenders      ☒   Defendant waived reading of charging document
 ☐     Based upon conflict with Federal Defenders, the   ☐   Charging document read in open court
       Court will appoint a CJA Panel Attorney
 ☐     PRE-Trial Services Report ordered                 ☐   POST Pre-Trial Services Report ordered

 ☐     AO Advice of Penalties/Sanctions filed


                                                 REMARKS
        Due to the current COVID-19 public health crisis, all parties appeared by video or teleconference.
        Defendant appeared and was assisted by counsel and advised of their rights and the allegations
contained in the charging document.
        The Defendant acknowledged to the Court that their true and correct name is: Edward Charles
Robinson, Jr.
        “Not guilty” plea entered.
        Discovery to be provided pursuant to the local rule on discovery.

The Court ordered:
        1. Defendant shall be detained by the U. S. Marshal until further order of the Court.

                                        Waived by Defendant;
                              USA’s Motion for Detention is granted.
             Subject to right to return before the Court should circumstances change.



Digital Recording/R-326                    Time: 1:34 p.m. – 1:41 p.m.                                  Page 1
